        Case 1:18-cv-09730-LJL-SLC Document 35 Filed 05/03/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X                 5/3/2021
                                                                       :
ORLANDO VAZQUEZ,                                                       :
                                                                       :
                                    Plaintiff,                         :
                                                                       :     18-cv-9730 (LJL)
                  -v-                                                  :
                                                                       :          ORDER
33 CAPTAIN’S CAFÉ, LLC, d/b/a CAPTAIN’S CAFE, :
NADIRA SELIMOSKA, TUNCER SARI                                          :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

        The parties in this matter have reached a settlement in principle. See Dkt. No. 34. The

case was brought pursuant to the Fair Labor Standards Act, 29 U.S.C. § 201 et seq. Under

current Second Circuit law, any settlement—including any proposed attorney’s fee award—must

be scrutinized by the Court to ensure that it is fair. See Fisher v. SD Protection Inc., 948 F.3d

593, 600 (2d. Cir. 2020); Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199 (2d Cir. 2015).

        Accordingly, it is hereby ORDERED that, on or before June 2, 2021, the parties must

submit to the Court a joint letter explaining the basis for the proposed settlement and why it

should be approved as fair and reasonable, with reference to the factors discussed in Wolinsky v.

Scholastic, Inc., 900 F. Supp. 2d 332, 335-36 (S.D.N.Y. 2012). The letter should address any

confidentiality provisions, non-disparagement provisions, or releases in the proposed settlement

agreement. The letter should also address, if applicable, any incentive payments to the plaintiff

and any attorney’s fee award to plaintiff’s counsel (with documentation to support the latter, if

appropriate) consistent with the principles set forth in Fisher, 948 F.3d at 600. It is not sufficient

to state the proportion of the requested attorney’s fee to the overall settlement amount. Rather,

the reasonableness of attorney’s fees must be evaluated with reference to “adequate
       Case 1:18-cv-09730-LJL-SLC Document 35 Filed 05/03/21 Page 2 of 2




documentation supporting the attorneys’ fees and costs,” which “should normally [include]

contemporaneous time records indicating, for each attorney, the date, the hours expended, and

the nature of the work done.” Id.; see Strauss v. Little Fish Corp., 2020 WL 4041511, at *9

(S.D.N.Y. July 17, 2020) (discussing the requirements for adequately justifying an attorney’s

fee). Failure to provide the appropriate or sufficient documentation could result in the Court

rejecting the proposed fee award.

       The parties are directed to appear telephonically for a settlement approval hearing on

June 9, 2021 at 12:00 p.m. Plaintiff shall appear at the hearing and, if necessary, with an

interpreter. The parties are directed to dial (888) 251-2909 and use the access code 2123101.


       SO ORDERED.


Dated: May 3, 2021                                  __________________________________
       New York, New York                                      LEWIS J. LIMAN
                                                           United States District Judge




                                                2
